Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 07/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 04/19/2019 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 11-12, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 11-12 that includes: 
Claims 1 & 11-12:
…
“
An estimation device, comprising: a living body information extraction unit configured to extract, from a reception signal obtained by receiving a signal transmitted to a predetermined 5space, living body information which is a component corresponding to one or more living bodies present in the predetermined space; an eigenvector calculation unit configured to calculate one or more eigenvectors of a living body correlation matrix obtained from the living body information;  10a first position estimation unit configured to estimate, using the living body correlation matrix, positions including a position of each of the one or more living bodies and a position of at least one false image, according to a predetermined position estimation method; a second steering vector output unit configured to extract, from among 15a plurality of first steering vectors stored in advance in a storage, first steering vectors corresponding to the positions estimated by the first position estimation unit, and output the first steering vectors as second steering vectors; and a second position estimation unit configured to estimate at least one of the position of each of the one or more living bodies and a total number of the 20one or more living bodies, using the one or more eigenvectors and the second steering vectors.
”
Regarding dependent claims 2-10 these claims are allowed because of their dependence on independent claims 1 & 11-12 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is the summary of closest references of record: 
HONMA et al. (U.S. Publication 2017/0205502): A positioning sensor includes a transmission antenna transmitting a transmission signal, a plurality of reception antennae, each receiving a reception signals, a receiver observing the each of the plurality of reception signals in a predetermined period, a processor, and a memory, in which the processor calculates a plurality of complex transfer functions based on the each of the plurality of reception signals, records each of the plurality of complex transfer functions in the memory as being associated with each time point, extracts, among the plurality of complex transfer functions, a plurality of pairs of two complex transfer functions respectively corresponding to two time points in a predetermined interval, calculates a plurality of pieces of differential information, and estimates to a location of a moving body based on each of the plurality of pieces of differential information. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661